Exhibit CONSULTING AND NON-CIRCUMVENTION AGREEMENT This CONSULTING AND NON-CIRCUMVENTION AGREEMENT (this or the "Agreement"), dated as of January 2, 2008 (the “Effective Date”), is entered into by and between Trussnet/ChinaTel Group (the "Company"), and Sandy Haxby, an individual (the "Consultant"). WHEREAS, Consultant has extensive knowledge and experience in the matters that affect the business of the Company, the market in which the business is engaged, and access to individuals who may be interested in becoming business partners of the Company, as more fully set forth herein; and WHEREAS, the Company desires to benefit from Consultant’s knowledge and expertise in introducing possible business partners to the Company; NOW THEREFORE, in order to effect the foregoing, the Company and the Consultant wish to enter into a consulting agreement upon the terms and subject to the conditions set forth below. Accordingly, in consideration of the premises and the respective covenants and agreements of the parties contained herein, and intending to be legally bound hereby, the parties hereto hereby agree as follows: 1.
